Title: Lafayette to Thomas Jefferson, 26 December 1811
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
                  My dear friend 
                  La grange december 26h 1811
          The Arrival of the Constitution frigate Has Blessed me with a very welcome Compensation for your Long Silence—
		  
		  I Have first Enjoy’d the kind Letters directed to me, then took a share in those to mde de tessé and to my friends Humboldt and tracy—they Have Given me So much to think and to Say that I feel the insufficiency of Epistolary  
                  Correspondance, and more than Ever the Need of personal Conversation—I ought However first to
			 Apologize for my Having teazed you with Complaints—you will, I Hope, Excuse me in favor of the friendly Sentiment which, on Every opportunity, made disappointment So painful—I Heartily thank you
				for
			 the particulars You Give me Respecting your Health, your mode of life, and Beg you, my dear Jefferson, to Be very minute in favoring me with all the detaïls that Concern you—our friend mr Barlow will write the Latest politics—He
			 Has Been Remarkably well Received By the Emperor, and all the people about Court—His Representations Have Been attended to with that Regard and welcome which made us Expect Every day the favourable promised Answer—Such was His very pleasant Situation when I Left Him a few days
			 Ago. I Hope His 
                  He Has By this time Got 
                  materials for the Return of the frigate, and Hastened 
                  Hasten this Letter to improve the Opportunity.
          Permit me to introduce to you mr Correa, a portuguese Gentleman, whose Eminent merit, Amiable qualities, and Liberal Sentiments Have Endeared Him to a Great number and the very choice of friends which will Recommend Him to your
			 Good Opinion—I know nothing Can gratify Him So much as to Be presented to you, and I find a particular pleasure in putting under your Care this worthy New inhabitant of the united States.
          Whatever Be the motives or Result of the Bloody wars Now Raging in Europe, it is a Happy prospect to See Before us the whole American Continent Advancing to independance and freedom—Such, I trust, must Be the End of the actual movements in the former Spanish
			 Colonies—the shakles of their Several Aristocrasies, the present intrigues of the British Government, the unhappy measures Hitherto adopted Against Neutral trade will no doubt Embarass the
			 Revolution—But while Such a model as the united States Stands Before those new Erected Societies, European institutions Being So Little Attractive, it is to Be Hoped their prejudices and Habits will yeald to Good Sense, and Good Exemple—we did
			 not, you and I, flatter ourselves it Could 
                  Would Come on So Soon, and from this instance we may Conclude that if Liberty too often Meets Rocks and Stoppages, it, at other times, fid 
                  finds its way where it Had Not Been intended.
          of My personal Concerns I Have little to Say—my fourteen children and grand children Live with me in these Rural Retirements—I gave you an Account of my Arrangement With Mm Baring parish, and grammont. it Has not Suited mr Ridgeway to do the like—the whole mortgage in which He was for a third part Has Remained unpaid and unliquidated—a Late attempt to find monney in Amsterdam on my Lands Has failed—I am much obliged to the kind interest our friend mr Barlow takes in this affair.
          My Son and daughters Beg Leave to Be Respectfully Remembered to you and to mrs Randolph whom I Beg you to present with my Best Respects—you know, my dear Jefferson, How Affectionately I am Your old and Grateful friend
          
            Lafayette
        